COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-04-204-CV
   
  
TIMOTHY W. 
KINNEY                                                            APPELLANT
  
V.
  
JESUS 
MELGAREJO                                                                APPELLEE
  
  
----------
FROM 
COUNTY COURT AT LAW NO. 3 OF TARRANT COUNTY
----------
MEMORANDUM OPINION1 AND JUDGMENT
----------
        On 
January 10, 2005, we notified appellant that his brief had not been filed as 
required by rule 38.6(a).  Tex. R. 
App. P. 38.6(a).  We stated we would dismiss the appeal for want of 
prosecution unless appellant or any party desiring to continue this appeal filed 
with the court within ten days a response showing grounds for continuing the 
appeal.  We have not received any response.
        Because 
appellant’s brief has not been filed, we dismiss the appeal for want of 
prosecution.  See TEX. R. APP. P. 38.8(a)(1), 42.3(b).
        Appellant 
shall pay all costs of this appeal, for which let execution issue.
  
   
                                                                  PER 
CURIAM
   
   
PANEL 
D:   WALKER, J.; CAYCE, C.J.; and MCCOY, J.
 
DELIVERED: 
February 17, 2005


NOTES
1.  
See Tex. R. App. P. 47.4.